Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Claims 1, 9, 10, 12, 14-22, 30 are canceled. New claim 34 is added. 
Claims 5-7, 26, 28, 29, 33 are withdrawn.
	Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32, 34 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 10/11/2022; 10/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3. (previous rejection, withdrawn) Claims 2, 8, 13, 27, 31, 32 were rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (US20090111765)(cited in applicant’s IDS submitted 4/21/2020) in view of McKenzie et al. “Low Molecular Weight Disulfide Cross- Linking Peptides as Nonviral Gene Delivery Carriers,” Bioconjugate Chem. 11: 901-909 (2000))(cited in applicant’s IDS submitted 4/21/2020), Tanaka et al. (“Disulfide crosslinked stearoyl carrier peptides containing arginine and histidine enhance siRNA uptake and gene silencing,” International Journal of Pharmaceutics, 398: 219-224 (2010))(cited in applicant’s IDS submitted 4/21/2020), and Kim et al. (“Bioreducible polymers for gene delivery,” React Funct Polym 71(3): 344-349 (2011)(cited in applicant’s IDS submitted 4/21/2020) and further in view of Andreu et al. (“Formation of Disulfide Bonds in Synthetic Peptides and Proteins,” Chapter 7, Methods in Molecular Biology, Vol. 35 Peptide Synthesis Protocols, Pennington and Dunn (1994)(cited in applicant’s IDS submitted 4/21/2020).
Applicant contends: claim 13 has been amended to recite the limitations of previous claim 11, which was not subject to the instant rejection.
In view of applicant’s amendments, the rejection is withdrawn.

4. (previous rejection, withdrawn) Claims 3, 4 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 31, 32 above and further in view of Ilyinskii et al. (US20120058153; previously cited).
Applicant contends: claim 13 has been amended to recite the limitations of claim 11, which was not subject to the instant rejection.
In view of the withdrawal of the rejection over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. on which the instant rejection depends, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claim 11 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 31, 32 above and further in view of Zhao et al. (“N/P Ratio Significantly Influences the Transfection Efficiency and Cytotoxicity of a Polyethylenimine/Chitosan/DNA Complex,” Biological and Pharmaceutical Bulletin,” Vol. 32, No. 4: 706-710 (2009)(cited in applicant’s IDS submitted 4/21/2020).
Applicant contends: claim 13 has been amended; as to Hartmann et al., no teachings regarding the effect of N/P ratio can be found; Hartmann et al. teaches that poly-L-lysine and poly-L-histidine were not active in terms of IFN-alpha induction; Hartmann et al. teaches that the distinction between IL-12 induction and IFN-alpha induction depends on the RNA used in the complex rather than N/P ratio; there is no polypeptide component in the complexes of Zhao et al.; at N/P ratio less than I, DNA condensates failed to form; McKenzie et al. teaches away from N/P ratio less than 1; as to Tanaka et al., as the N/P ratio goes below 1, there is a rapid loss of condensation; there is not teaching or suggestion that N/P ratio less than 1 would function as complex; nothing would have led skilled artisan to attempt method as claimed with any reasonable expectation of success; the instant specification teaches examples wherein the complex was able to enhance the production of antibodies, T cells; the studies demonstrate the efficacy of the methods as claimed which could not have been predicted.
In view of applicant’s amendments, applicant’s arguments are considered and found persuasive and the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 23-25 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. as applied to claims 2, 8, 13, 27, 31, 32 above and further in view of Hoerr et al. (W02009095226A2)(cited in applicant’s IDS submitted 4/21/2020).
Applicant contends: claim 13 has been amended to recite the limitations of claim 11, which was not subject to the instant rejection.
In view of the withdrawal of the rejection over Hartmann et al. in view of Mackenzie et al., Tanaka et al. and Kim et al. and further in view of Andreu et al. on which the instant rejection depends, the rejection is withdrawn.

Double Patenting
7. (previous rejection, withdrawn) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 18, 19, 31, 56 of copending Application No. 16/445134 in view of Hartmann et al., Ilyinskii et al., Zhao et al., Andreu et al., and Hoerr et al. (cited above).
Applicant contends: none of the claims contemplate combination of the complexes with protein antigens; a skilled worker could not have arrived at the methods as claimed.
In view of applicant’s amendments to claim 13, the rejection is withdrawn.

8. (previous rejection, withdrawn) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9314535 in view of Hartmann et al., Ilyinskii et al., Zhao et al. and Hoerr et al. (cited above).
Applicant contends: the claims of ‘535 concern methods of treatment with compositions comprising polymeric carrier comprising RNA; none of the claims contemplate N/P ratio; a skilled worker could not have arrived at the methods as claimed.
In view of applicant’s amendments to claim 13, the rejection is withdrawn.

9. (previous rejection, withdrawn) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 16, 23, 24, 27-34 of copending Application No. 14/600628 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. (cited above).
Applicant contends: only the claims of a patent can be used to form the basis of a rejection; none of the claims provide any specific disclosure as to use of the complexes as claimed; none contemplate combination of the complexes with antigen component separate from the complexes as claimed; a skilled worker could not have arrived at the methods as claimed.
In view of applicant’s amendments to claim 13, the rejection is withdrawn.

10. (previous rejection, withdrawn) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9421255 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., [lyinskii et al., Andreu et al., and Hoerr et al. (cited above).
Applicant contends: none of the claims contemplate combination with protein antigens; the claims require presence of antigen encoding nucleic acid molecule; the present claims exclude the presence of mRNA component.
In view of applicant’s amendments to claim 13, the rejection is withdrawn.

11. (previous rejection, withdrawn) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8968746 in view of Hartmann et al., Ilyinskii et al., and Hoerr et al. (cited above).
Applicant contends: none of the claims contemplate combination of the complexes with antigens separate from the complexes as claimed; a skilled worker could not have arrived at the methods as claimed.
In view of applicant’s amendments to claim 13, the rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. (previous rejection, maintained as to claims 2-4, 8, 11, 13, 23-25, 27, 31, 32; new, necessitated by amendment as to new claim 34) Claims 2-4, 8, 11, 13, 23-25, 27, 31, 32, 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 13, 16, 19, 20, 25, 28-31, 33-37 of copending Application No. 16/004871 in view of Hartmann et al., Mackenzie et al., Tanaka et al., and Kim et al., Andreu et al., and Hoerr et al. (cited above and previously).
See claims 2-4, 8, 11, 13, 23-25, 27, 31, 32, 34 as submitted 8/30/2022.
Applicant contends: only the claims of a patent can be used to form the basis of a rejection; the claims concern PEI and lipidic cationic components; the claims provide no more guidance; the additional rejection fails to address the underlying defects.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to new claim 34, in view of the instant claim language, such results are considered to flow from the composition and method as recited in claim 13 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that: claims 1-3, 5, 13, 16, 19, 20, 25, 28-31, 33-37 of copending Application No. 16/004871 are used to form the basis for the instant rejection. Further, it is proper in view of the MPEP to use secondary references in view of such claims (See MPEP 804; FP 8.36).
It is further noted that claims 1, 20, 25 of copending Application No. 16/004871 also recites “cationic components comprising peptide, PEI and/or lipid cationic components”, and antigen wherein polypeptide antigen is provided as a separate component of the pharmaceutical composition.
Further, claims 1-3, 5, 13, 16, 19, 20, 25, 28-31, 33-37 of copending Application No. 16/004871 also recite wherein components and RNA molecule are present in an N/P ratio below 0.9 (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The rejection is maintained and extended for reasons of record.

Conclusion
13. No claims are allowed.
14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648